Exhibit 10.17
NiSource Inc.
2010 Omnibus Incentive Plan
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (the “Agreement”), is made and
entered into as of _____________________ (the “Date of Grant”), by and between
NiSource Inc., a Delaware corporation (the “Company”), and
_____________________, an Employee of the Company (the “Grantee”).
     Section 1. Restricted Stock Unit Award. The Company hereby grants to the
Grantee, on the terms and conditions hereinafter set forth, an Award of
___________ Restricted Stock Units. The Restricted Stock Units will be
represented by a bookkeeping entry (the “RSU Account”) of the Company, and each
Restricted Stock Unit shall be equivalent to one share of the Company’s common
stock.
     Section 2. Grantee Accounts. The number of Restricted Stock Units granted
pursuant to this Agreement shall be credited to the Grantee’s RSU Account. Each
RSU Account shall be maintained on the books of the Company until full payment
of the balance thereof has been made to the Grantee (or the Grantee’s
beneficiaries or estate if the Grantee is deceased) in accordance with Section 1
above. No funds shall be set aside or earmarked for any RSU Account, which shall
be purely a bookkeeping device.
     Section 3. Vesting and Lapse of Restrictions.

  (a)   Vesting. Subject to the forfeiture conditions described later in this
Agreement, the Restricted Stock Units shall not vest until
_____________________, at which date they will become 100% vested.     (b)  
Effect of Termination of Service. Except as set forth below, if Grantee’s
Service is terminated for any reason prior to the occurrence of any otherwise
applicable vesting date or event provided in this Section, the Grantee shall
forfeit any Restricted Stock Units that have not yet become vested.
Notwithstanding the foregoing, if, before _____________________, the Grantee
terminates Service due to the Grantee’s Retirement, death, or Disability, the
restrictions set forth in part (a) above shall lapse with respect to a pro rata
portion of such Restricted Stock Units on the date of such termination of
Service. Such pro rata lapse of the restrictions shall be determined using a
fraction, where the numerator shall be the number of full or partial calendar
months elapsed between the Date of Grant and the date the Grantee terminates
Service, and the denominator shall be the number of full or partial calendar
months between the Date of Grant and ____________________. For purposes of this
Agreement, “Retirement” means the Grantee’s attainment of age 55 and 10 years of
Service.     (c)   Change in Control. Notwithstanding the foregoing provisions,
all Restricted Stock Units shall become fully and immediately vested, and all
restrictions shall

1



--------------------------------------------------------------------------------



 



      lapse, on the fifth business day before the date of consummation of a
Change in Control of the Company.     (d)   Limitation on Restricted Stock
Units. Notwithstanding the previous provisions of this Section, during any
calendar year with respect to which the Grantee is a Covered Officer (for
purpose of Internal Revenue Code (“Code”) Section 162(m)), if the Grantee
otherwise would vest in a number of Restricted Stock Units under this Section,
the Grantee instead shall vest only with respect to a sufficient number of
Restricted Stock Units whose aggregate Fair Market Value on the date such
restrictions would, when added to the Grantee’s “applicable employee
remuneration” (as defined in Code Section 162(m)) for the applicable calendar
year that does not constitute “qualified performance-based compensation” (as
defined in Code Section 162(m)), not exceed the aggregate amount of $999,999.00
for the applicable calendar year (the “Limitation”).         To the extent the
restrictions on any Restricted Stock Units do not lapse due to the application
of this Section, the restrictions on such Restricted Stock Units shall lapse on
the first to occur of:

  (i)   the last business day of any subsequent calendar year or years to the
extent that the Limitation is not exceeded for such year or years;     (ii)  
the date next following the Grantee’s termination of Service for any reason
other than for Cause, or     (iii)   the first business day of the year next
following the year with respect to which the Grantee ceases to be a Covered
Officer.

     Section 4. Delivery of Shares. Once Restricted Stock Units have vested
under this Agreement, the Company will determine the number of Shares
represented by the Restricted Stock Units in the Grantee’s RSU Account and
deliver the total number of Shares due to the Grantee as soon as
administratively possible after such date. Notwithstanding any provision to the
contrary, if, in the reasonable determination of the Company, a Grantee is a
“specified employee” for purposes of Code Section 409A, then, if necessary to
avoid the imposition of additional taxes or interest under Code Section 409A,
the Company shall not deliver the Shares otherwise payable upon the Grantee’s
termination and separation of Service until the date that is at least 6 months
following the Grantee’s termination and separation of Service. The delivery of
the Shares shall be subject to payment of the applicable withholding tax
liability and the forfeiture provisions of this Agreement. If the Grantee dies
before the Company has distributed any portion of the vested Restricted Stock
Units, the Company will transfer any Shares payable with respect to the vested
Restricted Stock Units in accordance with the Grantee’s written beneficiary
designation or to the Grantee’s estate if no written beneficiary designation is
provided.
     Section 5. Withholding of Taxes. The Company shall have the power and the
right to deduct or withhold, or require the Grantee to remit to the Company, an
amount sufficient to

2



--------------------------------------------------------------------------------



 



satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement.
     Section 6. Securities Law Compliance. The delivery of all or any Shares
that relate to the Restricted Stock Units shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of Shares under the Securities Act of 1933 or to effect any state
registration or qualification of the Shares that may be issued under this
Agreement. The Company may, in its sole discretion, delay the delivery of Shares
or place restrictive legends on Shares in order to ensure that the issuance of
any Shares will be in compliance with federal or state securities laws and the
rules of any exchange upon which the Company’s Shares are traded. If the Company
delays the delivery of Shares in order to ensure compliance with any state or
federal securities or other laws, the Company shall deliver the Shares at the
earliest date at which the Company reasonably believes that such delivery will
not cause such violation, or at such later date that may be permitted under Code
Section 409A.
     Section 7. Restriction on Transferability. Except as otherwise provided
under the Plan, until the Restricted Stock Units have vested under this
Agreement, the Restricted Stock Units granted herein and the rights and
privileges conferred hereby may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated (by operation of law or otherwise), other
than by will or the laws of descent and distribution. Any attempted transfer in
violation of the provisions of this paragraph shall be void, and the purported
transferee shall obtain no rights with respect to such Restricted Stock Units.
     Section 8. Grantee’s Rights Unsecured. The right of the Grantee or his or
her beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Grantee’s RSU Account or any other specific assets of the Company. All amounts
credited to the Grantee’s RSU Account shall constitute general assets of the
Company and may be disposed of by the Company at such time and for such
purposes, as it may deem appropriate.
     Section 9. No Rights as Stockholder or Employee.

  (a)   Unless and until Shares have been issued to the Grantee, the Grantee
shall not have any privileges of a stockholder of the Company with respect to
any Restricted Stock Units subject to this Agreement, nor shall the Company have
any obligation to issue any dividends or otherwise afford any rights to which
Shares are entitled with respect to any such Restricted Stock Units.     (b)  
Nothing in this Agreement or the Award shall confer upon the Grantee any right
to continue as an Employee of the Company or any Affiliate or to interfere in
any way with the right of the Company or any Affiliate to terminate the
Grantee’s Service at any time.

3



--------------------------------------------------------------------------------



 



     Section 10. Adjustments. If at any time while the Award is outstanding, the
number of outstanding Restricted Stock Units is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in the Plan, the number and kind of Restricted Stock Units shall be
adjusted in accordance with the provisions of the Plan. In the event of certain
corporate events specified in Article XVI of the Plan, any unvested Restricted
Stock Units may be replaced by substituted Awards or forfeited in exchange for
payment of cash in accordance with the procedures and provisions of Article XVI
of the Plan.
     Section 11. Notices. Any notice hereunder by the Grantee shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof at the following address: Corporate Secretary, NiSource Inc.,
801 East 86th Avenue, Merrillville, IN 46410-6271, or at such other address as
the Company may designate by notice to the Grantee. Any notice hereunder by the
Company shall be given to the Grantee in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Grantee may have on
file with the Company.
     Section 12. Administration. The administration of this Agreement, including
the interpretation and amendment or termination of this Agreement, will be
performed in accordance with the Plan. All determinations and decisions made by
the Committee, the Board, or any delegate of the Committee as to the provisions
of this Agreement shall be conclusive, final, and binding on all persons. This
Agreement at all times shall be governed by the Plan and in no way alter or
modify the Plan. To the extent a conflict exists between this Agreement and the
Plan, the provisions of the Plan shall govern. Notwithstanding the foregoing, if
subsequent guidance is issued under Code Section 409A that would impose
additional taxes, penalties, or interest to either the Company or the grantee,
the Company may administer this Agreement in accordance with such guidance and
amend this Agreement without the Consent of the Grantee to the extent such
actions, in the reasonable judgment of the Company, are considered necessary to
avoid the imposition of such additional taxes, penalties, or interest.
     Section 13. Governing Law. This Agreement shall be construed and enforced
in accordance with the laws of the State of Indiana, without giving effect to
the choice of law principles thereof.
     Section 14. Government Regulations. Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the Restricted Stock Units shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
     Section 15. Entire Agreement; Code Section 409A Compliance. This Agreement
and the Plan contain the terms and conditions with respect to the subject matter
hereof and supersede any previous agreements, written or oral, relating to the
subject matter hereof. This Agreement is pursuant to the terms of the Company’s
2010 Omnibus Incentive Plan (the “Plan”). The applicable terms of the Plan are
incorporated herein by reference, including the definition of capitalized terms
contained in the Plan, and including the Code Section 409A provisions of
Section XIX of the Plan. This Agreement shall be interpreted in accordance with
Code Section 409A. This Agreement shall be deemed to be modified to the maximum
extent necessary to be

4



--------------------------------------------------------------------------------



 



in compliance with Code Section 409A’s rules. If the Grantee is unexpectedly
required to include in the Grantee’s current year’s income any amount of
compensation relating to the Restricted Stock Units because of a failure to meet
the requirements of Code Section 409A, then to the extent permitted by Code
Section 409A, the Grantee may receive a distribution of cash or Shares in an
amount not to exceed the amount required to be included in income as a result of
the failure to comply with Code Section 409A.
     IN WITNESS WHEREOF, the Company has caused this Award to be granted, and
the Grantee has accepted this Award, as of the date first above written.
NiSource Inc.
By: ______________________
Its: ______________________
GRANTEE
By: _____________________

5